Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
            This instant application No. 16/913957 has claims 1-20 pending.

Priority / Filing Date
Applicant did not claim for any domestic or foreign priority. The effective filing date of this application is June 26, 2020.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated October 1, 2020 and September 29, 2021 and November 8, 2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-20 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
• developing a numerical model of the liner, the numerical model representing the liner and comprising the received geometric properties, the received structural properties, and the received material properties, the numerical model further comprising a constitutive model;
calibrating one or more parameters of the constitutive model representing the material of the liner, the calibrating comprising:
determining a numerical burst pressure failure by simulating a burst pressure response of the numerical model when the liner is subject to a uniform internal pressure applied on the inner diameter of the liner;
determining a numerical collapse failure pressure by simulating a collapse pressure of the numerical model when the liner is subject to a uniform external pressure applied on the outer diameter of the liner; and
updating at least one of the one or more parameters of the constitutive model based on a difference between the numerical burst pressure failure and the experimental burst pressure failure and a difference between the numerical collapse pressure failure and the experimental collapse pressure failure; and
simulating the structural response and failure of the numerical model subjected to an expected non-uniform pressure loading of the well, wherein the numerical model is used to predict the structural response and failure of the liner when installed in the well.
Claim 17
• calibrating one or more parameters of a constitutive model representing a material of the liner, the one or more parameters being part of a constitutive model, the one or more 
determining a numerical burst pressure failure by simulating a burst pressure response of a numerical model of the liner when the liner is subject to a uniform internal pressure applied on an inner diameter of the liner, wherein the numerical burst pressure failure is determined by detecting a kinetic energy of the numerical model above a first threshold indicative of an onset of failure of the numerical model;
determining a numerical collapse failure pressure by simulating a collapse pressure of the numerical model when the liner is subject to a uniform external pressure applied on an outer diameter of the liner, wherein the numerical collapse pressure failure is determined by detecting a kinetic energy of the numerical model above a second threshold indicative of an onset of failure of the numerical model; and
updating at least one of the one or more parameters of the constitutive model based on a difference between the numerical burst pressure failure and an experimental burst pressure failure and a difference between the numerical collapse pressure failure and an experimental collapse pressure failure; and
simulating the structural response and failure of the numerical model subjected to an expected non-uniform pressure loading of the well, wherein the numerical model is used to predict the structural response and failure of the liner when installed in the well.

	One of the relevant prior art of record – Dall’Aaqua et al. ("Burst and Collapse Responses of Production Casing in Thermal Applications", SPE, 2013, pages 93-104) describes 
Another relevant prior art of record –  Hadi Tranggono  ("Wellbore Collapse Failure Criteria and Drilling Optimization", University of Stavanger, 2019,  pages 1-132) analyzes the sensitivity of the failure criteria with respect to horizontal stress anisotropy and depth, in order to evaluate which failure criteria to recommend under which stress conditions. Mohr-Coulomb, Modified Lade and Stassi d' Alia models will be used to figure out the failure criteria. The result of these models is used to estimate critical mud weight to prevent wellbore collapse. 
Yet, another relevant prior art of record- Huang et al. ("A theoretical study of the critical external pressure for casing collapse", SPE, Journal of Natural Gas Science and Engineering, 2015, pages 290-297) propose a new theoretical casing collapse model on the basis of a refined reduced modulus calculation method. The reduced modulus of considers the co-existence of the elastic and plastic regions on the casing cross section.
Hardy et al. (Patent No. US  7,188,058 B2) attempt to apply a dynamic range relaxation algorithm to simulate borehole failure under a variety of stress conditions. 
Haghshenas et al.  (Pub. No.: US 20200011169 A1) discloses methods and systems for evaluating integrity of a tubular located within a wellbore that includes measuring an operation parameter of the wellbore, measuring a feature of the tubular two or more times to produce an integrity log each time the feature is measured, and determining a tubular integrity analysis for the tubular by using the integrity logs and the operation parameter. 
THOMPSON et al. (Pub. No.: US 20180179881 A1) relates to a system and method for detecting structural integrity of a well casing. The system may detect casing structural integrity events. The casing structural integrity events may include structural failures of the casing and/or 
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1 and 17.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-20 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146